Exhibit 10.1

 

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

 

This Amendment No. 1 to Revolving Credit Agreement (this “Amendment No. 1”) is
made effective as of September 13, 2017 (the “Effective Date”), by and between
CESCA THERAPEUTICS INC., a Delaware corporation (the “Borrower”), and BOYALIFE
INVESTMENT FUND II, INC., an Illinois corporation (“Lender”). Capitalized terms
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement (as defined below).

 

WHEREAS, the Borrower and Lender previously entered into a Revolving Credit
Agreement, dated March 6, 2017 (the “Credit Agreement”), pursuant to which the
Lender agreed to make available to Borrower one or more loans up to a Maximum
Loan Amount of $5,000,000.

 

WHEREAS, Borrower and Lender desire to hereby amend the Credit Agreement to
increase the Maximum Loan Amount thereunder.

 

NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual agreements contained herein, the parties agree as follows:

 

1.     Amendment to Section 2.1. Section 2.1 of the Credit Agreement is hereby
amended by deleting “$5,000,000.00” from said section and replacing it with
“$10,000,000.00”.

 

2.     Amendment of Section 2.3(b). Section 2.3(b) of the Credit Agreement is
hereby amended by deleting said section in its entirety and replacing it with
the following:

 

(b)     Borrower may use the proceeds of any Advance for general corporate
purposes, which may include satisfying outstanding Knobbe Fees, provided that,
in the event Borrower intends to use the proceeds of an Advance to satisfy
outstanding Knobbe Fees, Borrower shall first provide to Lender documentation of
such Knobbe Fees and Lender shall agree in writing as to the amount of any such
Advance that will be used as payment for Knobbe Fees. In the event Lender or any
affiliate thereof purchases the Device Business from Borrower or any subsidiary
or affiliate of Borrower (including through a purchase of the equity in the
entity that owns the Device Business), Lender will refund to Borrower the
aggregate amount of any Knobbe Fees satisfied from the proceeds of an Advance.
For purposes of this Agreement, the term “affiliate” shall have the meaning set
forth in SEC Rule 144.

 

3.     Amendment to Exhibit 1. The definition of “Device Business” in Exhibit 1
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Device Business” means the blood and bone marrow processing device business
owned by the ThermoGenesis Corp., a subsidiary of the Company, or by any
successor or assign thereof.

 

 
1

--------------------------------------------------------------------------------

 

 

4.     Form of Draw Notice. The form of Draw Notice attached as Exhibit 3 to the
Credit Agreement is hereby deleted in its entirety and replaced with the
document attached as Exhibit A to this Amendment No. 1.

 

5.     Revolving Note. The Revolving Note shall be amended and restated in the
form attached hereto as Exhibit B.

 

6.     Remainder of Credit Agreement. Except as expressly provided for in this
Amendment No. 1, all of the terms, conditions and provisions of the Credit
Agreement remain unaltered, are in full force and effect, and are hereby
expressly ratified and confirmed.

 

7.     Miscellaneous. This Amendment No. 1 may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. The parties further agree
that facsimile signatures or signatures scanned into .pdf (or similar) format
and sent by e-mail shall be deemed original signatures.

 

[signatures follow]

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day
and year first written above.

 

 

CESCA THERAPEUTICS INC.

 

 

By:     /s/ Vivian Liu                                       
           Vivian Liu, Chief Operating Officer

 




BOYALIFE INVESTMENT FUND II, INC.

 

 

By:     /s/ James Xu                                         
           James Xu, General Counsel

 

 
3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Draw Notice

 

 

Date:

 

 

 

 

 

To:   

Boyalife Investment Fund II, Inc.

 

 

 

 

From:

Cesca Therapeutics Inc. 

 

 

 

 

Revolving Loan Credit Facility: 

$10,000,000.00   

 

 

 

 

Current Draw: 

$

 

     

Balance to-Date:

$ 

 

      Amount Remaining:  $  

       

 

 

By executing below, the undersigned, in his or her capacity as an officer of
Cesca Therapeutics Inc. ( “Borrower”) and not individually, hereby certifies to
Boyalife Investment Fund II, Inc. ( “Lender”) that, as of the date hereof, (i)
Borrower has performed and complied in all material respects with the
conditions, covenants and obligations required to be performed or complied with
by Borrower pursuant to Section 3 of that certain Revolving Credit Agreement by
and between Borrower and Lender dated as of March 6, 2017, as amended (the
“Credit Agreement”); and (ii) the representations and warranties of Borrower set
forth in the Credit Agreement are true and correct in all material respects with
the same effect as though the representations and warranties had been made on
the date hereof (except to the extent any such representations and warranties
were made as of an earlier specified date, which representations and warranties
were or are, as applicable, true and correct with respect to such specified
date).

 

 

 

Authorized Signature:

 

 

 

                                                                                   

Name:

Title:

Cesca Therapeutics Inc.

 

 
1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Amended and Restated Revolving Note

(see attached)

 

 

 

 

 
1

--------------------------------------------------------------------------------

 

 

 

THE TRANSFER OF THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF
IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS NOTE AND THE COMMON STOCK
ISSUABLE UPON CONVERSION HEREOF HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF LENDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE AND
THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

AMENDED AND RESTATED

CONVERTIBLE PROMISSORY NOTE

 

$10,000,000.00     

Date of Issuance: [_____], 2017

 Rancho Cordova, California

 

1.     Principal and Interest. For value received, Cesca Therapeutics Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
Boyalife Investment Fund II, Inc., an Illinois corporation, together with its
successors and assigns (the “Lender”), the principal sum of $10,000,000.00, or
such lesser amount as may be outstanding from time to time. This Amended and
Restated Convertible Promissory Note (this “Note”) amends and restates that
certain Convertible Promissory Note, dated March 6, 2017, issued by Borrower to
Lender (the “Original Note”). This Note is isssued pursuant to that certain
Credit Agreement, dated March 6, 2017, as amended, by and between Borrower and
Lender (the “Credit Agreement”) and is subject to the terms and conditions of
the Credit Agreement. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Credit Agreement.

 

2.     Interest. This Note shall bear simple interest (calculated on the basis
of a 360-day year for the actual number of days elapsed) at the annual rate of
twenty-two percent (22.0%) of the principal amount of this Note outstanding from
time to time, and if such rate is determined to be usurious, then the rate shall
be reduced to the highest legally permissible rate. Notwithstanding the
foregoing, interest shall not accrue or be payable on any portion of the
principal amount of this Note that constitutes Knobbe Principal (as that term is
defined in the Credit Agreement). Accrued and unpaid interest shall become due
and payable annually on December 31st of each year.

 

3.     Maturity. Subject to the conversion provisions set forth in Section 4
hereof, the outstanding principal together with any accrued but unpaid interest
under this Note shall be due and payable March 6, 2022 (the “Maturity Date”).
Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon written demand by Lender upon an Event of Default and so long
as such Event of Default is continuing.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Optional Conversion at Maturity. In the event that this Note is not paid
in full on or before the Maturity Date, then at any time after the Maturity
Date, the outstanding principal amount of this Note together with all accrued
but unpaid interest thereon may be converted, in part or in whole, at the option
of Lender, into shares of Borrower’s common stock, par value $0.001 per share
(the “Common Stock”) as provided below. A conversion of any portion of this Note
into shares of Common Stock shall be effected at a conversion price equal to
ninety percent (90%) of the Current Market Price as of the date of such
conversion (the “Conversion Price”). As used herein, the term “Current Market
Price” means, generally, (y) the average VWAP for the 10 consecutive trading
days ending on the Maturity Date, or (z) if the Common Stock is not listed or
quoted on the NASDAQ Capital Market or another securities exchange or market,
the fair value as reasonably determined by the Board of Directors of Borrower.
As used herein, the term “VWAP” means, for any trading day, the volume weighted
average trading price of the Common Stock for such trading day on the NASDAQ
Capital Market (or if the Common Stock is no longer traded on the NASDAQ Capital
Market, on such other exchange as the Common Stock are then traded). To effect a
conversion under this Section 4, Lender shall provide written notice of such
conversion to Borrower, along with such other documents required under Section 5
hereof, at least three Business Days prior to the date of conversion, and the
written notice shall state the date on which the conversion will occur.
Notwithstanding the foregoing, the total number of shares of Common Stock issued
or issuable upon conversion of this Note shall not exceed an amount in excess of
19.99% of Borrower’s outstanding common stock as of March 6, 2017 (the date the
Original Note was issued), unless and until Borrower obtains the approval of its
stockholders as required by the applicable Marketplace Rules of NASDAQ.

 

5.     Mechanics of Conversion. As soon as practicable after conversion of this
Note pursuant to Section 4 hereof, Lender agrees to surrender this Note for
conversion at the principal office of Borrower and agrees to execute all
appropriate documentation necessary to effect such conversion. As soon as
practicable thereafter, Borrower, at its expense, will cause to be issued in the
name of and delivered to Lender, a certificate or certificates for the number of
shares of Common Stock to which Lender shall be entitled on such conversion
(bearing such legends as may be required by applicable state and federal
securities laws in the opinion of legal counsel for Borrower). Such conversion
shall be deemed to have been made immediately prior to the close of business on
the applicable conversion date set forth in Section 4 above, regardless of
whether the Note has been surrendered on such date, provided that Borrower shall
not be required to issue a certificate for shares to Lender prior to the
surrender of this Note. No fractional shares will be issued on conversion of
this Note; in lieu of any fractional share to which Lender would otherwise be
entitled, Borrower shall pay to Lender the amount of the outstanding principal
balance and/or accrued interest due that is not so converted, such payment to be
in cash or by check. Lender understands that Lender shall not have any of the
rights of a stockholder with respect to the shares of Common Stock issuable upon
conversion of any principal or accrued interest of this Note, until such
principal or accrued interest is converted into capital stock of Borrower as
provided herein.

 

 
3

--------------------------------------------------------------------------------

 

 

6.     Payment. All payments hereunder shall be made in lawful money of the
United States of America directly to Lender at the address of Lender set forth
in the Credit Agreement, or at such other place or to such account as Lender
from time to time shall designate in a written notice to Borrower. Borrower may
prepay the outstanding amount hereof in whole or in part at any time, without
penalty. All payments made under this Note shall be applied first to accrued but
unpaid interest, then to payment of any outstanding Knobbe Principal, and
finally to payment of the remaining outstanding principal due hereunder.
Whenever any payment hereunder shall be stated to be due, or any other date
specified hereunder would otherwise occur, on a day other than a Business Day
then, except as otherwise provided herein, such payment shall be made, and such
payment date or other date shall occur, on the next succeeding Business Day.

 

7.     Miscellaneous.

 

(a)     Assignment. Lender may assign any of its rights, duties, or obligations
under this Note upon written notice to Borrower, subject to the limitations set
forth in Section 6.3 of the Credit Agreement. Borrower may not, without the
prior written consent of Lender, assign any rights, duties, or obligations under
this Note; provided, however, Borrower may assign any rights, duties, or
obligations under this Note without obtaining prior written consent in
connection with a Change in Control (as defined below). The rights and
obligations of Borrower and the holder of this Note shall be binding upon and
benefit the permitted successors, assigns, heirs, administrators and transferees
of the parties. For the purpose of this Section 7(a), a “Change in Control”
shall mean the acquisition of Borrower by another entity by means of any
transaction or series of related transactions to which Borrower is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding a consolidation with a wholly-owned subsidiary of
Borrower, a merger effected exclusively to change the domicile of Borrower)
other than a transaction or series of transactions in which the holders of the
voting securities of Borrower outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in Borrower held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of Borrower or such surviving entity outstanding
immediately after such transaction or series of transactions.

 

(b)     Amendment. Any provision of this Note may be amended, waived or modified
only upon the written consent of Borrower and Lender.

 

(c)     Waivers. Except as otherwise set forth in this Note, Borrower, for
itself and its legal representatives, successors and assigns, expressly waives
presentment, protest, demand, notice of dishonor, notice of nonpayment, notice
of maturity, notice of protest, presentment for the purpose of accelerating
maturity, and diligence in collection.

 

(d)     Cumulative Rights. No delay on the part of Lender in the exercise of any
power or right under this Note shall operate as a waiver thereof, nor shall a
single or partial exercise of any other power or right. Enforcement by Lender of
any right or remedy for the payment hereof shall not constitute any election by
Lender of remedies so as to preclude the exercise of any other remedy available
to Lender.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Interpretation. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provision of this
Note, or the validity or effectiveness of such provision in any other
jurisdiction.

 

(d)     Jurisdiction. Borrower and each Lender hereby (i) submit to the
exclusive jurisdiction of the courts of the State of California and the United
States Federal courts of the United States sitting in the Northern District of
California for the purpose of any action or proceeding arising out of or
relating to this Note and any other documents and instruments relating hereto,
(ii) agree that all claims in respect of any such action or proceeding may be
heard and determined in such courts, (iii) irrevocable waive (to the extent
permitted by applicable law) any objection which it now or hereafter may have to
the laying of venue of any such action or proceeding brought in any of the
foregoing courts, and any objection on the ground that any such action or
proceeding in any such court has been brought in an inconvenient forum and (iv)
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner permitted by law. This Note shall be governed by the law of the
State of California, without regard to choice of law principals.

 

(e)     Notices. Any notices or other communications hereunder shall be
delivered pursuant to Section 9.3 of the Credit Agreement.

 

(f)     Integration. This Note and the other Loan Documents constitute the sole
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all oral negotiations and prior writings with respect to the
subject matter hereof and thereof.

 

 

[Signature Page Follows]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the Date of
Issuance set forth above.

 

 

CESCA THERAPEUTICS INC.

 

 

 

By:                                             

Name: Vivian Liu

Title: Chief Operating Officer

 

 

Accepted and Agreed by Lender:

 

BOYALIFE INVESTMENT FUND II, INC.

 

 

By:                                            

Name: James Xu

Title: General Counsel

 

6 